Citation Nr: 0827225	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-29 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a head disability, 
to include headaches.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for cervical spine 
disability.  

4.  Entitlement to service connection for a shoulder 
disability.

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and major depression. 

7.  Entitlement to service connection for a personality 
disorder.  





REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran served on active duty from July 1971 to March 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 rating action that 
denied service connection for PTSD, depression, and migraine 
headaches and from a January 2004 rating action that denied 
service connection for hearing loss, a neck disability, a 
head disability, a shoulder disorder, lower back disability, 
and a personality disorder. 

In a July 2004 Substantive Appeal (VA Form 9) the veteran 
indicated that he wished a Board hearing at the RO but in 
December 2006 he indicated to a Decision Review Officer that 
he no longer desired such a hearing.   

It is observed that the veteran's notice of disagreement in 
response to the January 2003 rating decision on appeal did 
not address the migraine headache denial.  A January 2004 
rating decision denied service connection for a "head 
condition with chronic pain," and the veteran appealed that 
determination.  However, by the time that he submitted his 
notice of disagreement, the prior determination as to 
migraines had become final.   In any event, the Board calls 
attention to Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), 
in which the Court found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Thus, the present 
claim of entitlement to service connection for "head pain" 
is found to constitute an original claim separate from the 
previously denied migraine claim.  Accordingly, the receipt 
of new and material evidence is not required to adjudicate 
the claim.


FINDINGS OF FACT

1.  A disability involving the head, to include headaches, 
was not shown during active service, was not demonstrated 
until several years following separation, and has not been 
causally related to such service by the competent evidence of 
record.

2.  A low back disability was not shown during active 
service, was not demonstrated until several years following 
separation, and has not been causally related to such service 
by the competent evidence of record.  

3.  A cervical spine disability was not shown during active 
service, was not demonstrated until several years following 
separation, and has not been causally related to such service 
by the competent evidence of record.  

4.  A shoulder disability was not shown during active 
service, was not demonstrated until several years following 
separation, and has not been causally related to such service 
by the competent evidence of record.  

5.  Bilateral hearing loss was not shown during active 
service, was not demonstrated several years following 
separation, and has not been causally related to such service 
by the competent evidence of record.  

6.   PTSD was not shown during service and is not currently 
demonstrated.  
  
7.  Major depression was not shown during active service, was 
not demonstrated until several years following separation, 
and has not been causally related to such service by the 
competent evidence of record.  .   

8.  The veteran's personality disorder is a developmental 
abnormality and has not been shown to have been aggravated by 
active service.  


CONCLUSIONS OF LAW

1.  A head disability, to include headaches, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. §§3.159, 3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by active service or may it so presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2007).  

3.  A cervical spine disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  

4.  A shoulder disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor may its incurrence during service be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

6.  PTSD and major depression were not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110, 5107(b) (West 
2002).  

7.  Major depression was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110, 1131(West 2002); 38 C.F.R. 
§ 3.159, 3.303 (2007).

8.  A personality disorder was not aggravated by active 
service.  38 U.S.C.A. § 1110, 1131(West 2002); 38 C.F.R. 
§ 3.159, 3.303 (2007).



                      The Veterans Claims Assistance Act of 
2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the veteran was sent notice letters in 
September 2002 and August 2003, which preceded rating 
decisions in January 2003 and January 2004, respectively.  
However, those letters incorrectly informed the veteran that 
he needed to submit new and material evidence to reopen 
several of his claims.  Such letters referenced a prior final 
rating decision in 1989.  However, such decision addressed 
nonservice-connected pension, and has no bearing on the 
present service connection claims, which had not previously 
been adjudicated before the rating actions on appeal here.  
Accordingly, appropriate notice is not found until February 
2005, when the RO issued a letter addressing all issues on 
appeal.  

Again, the duty to notify was not satisfied here until 
February 2005, subsequent to the initial unfavorable 
decisions on the claims by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the February 2005 letter noted above fully 
addressed all notice elements.  The letter informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  Therefore, the veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were 
readjudicated, and a supplemental statement of the case was 
issued in June 2006.  Consequently, the Board finds that the 
duty to notify has been satisfied.    

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a VA examination 
with respect to his 
head disability, low back, cervical spine, shoulder, any 
psychiatric claims.  However, the service medical records 
were silent as to complaints or treatment referable to 
headaches, a head injury, hearing loss, low back, cervical 
spine or shoulders.  Moreover, the record does not indicate 
post-service treatment for these disabilities until 10 or 
more years following separation.  For these reasons, there is 
no showing that such disabilities may be related to active 
service, even under the low threshold of McLendon.  
Accordingly, an examination is not necessary here.
Regarding the psychiatric claim, the service treatment 
records do show that the veteran was seen for anxiety.  
However, the diagnosis was that of personality disorder, for 
which VA compensation is not possible, and there is no 
showing that such personality disorder was aggravated (made 
permanently worse) by active service.  Indeed, due to the 
long absence of documented psychiatric treatment following 
discharge, and in light of evidence indicating that post-
service mental care was prompted by an accident sustained at 
the veteran's civilian job, rather than by active service, it 
is concluded that no examination is necessary under McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
veteran's statements in support of his claim are of record.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                       
Factual Background

The veteran's June 1971 enlistment examination revealed 
normal findings.   Audiometric testing  revealed pure tone 
thresholds of 25, 15, 0, and 10 decibels in the right ear and 
20, 5, 10, and 0 decibels in the left ear at 500, 1000, 2000, 
and 4000 Hertz.  During active service, the veteran was 
hospitalized in January 1972 for the treatment of progressive 
anxiety.  It was noted that he had experienced a 
"breakdown" the previous July while in basic training.  
After an evaluation conducted during the course of the 
hospitalization it was reported that there was no evidence of 
psychosis severe neurosis, or organic brain disorder that 
would require processing via medical channels.  His history 
and behavior were best indicative of a personality disorder.  
The service medical records contain no complaints, findings, 
or diagnoses referable to headaches, a head injury, hearing 
loss, low back complaints, a shoulder disorder, or a cervical 
spine disorder.  The veterans March 1972 discharge 
examination was unremarkable except for a personality 
disorder-inadequate.  Audiometric evaluation revealed pure 
tone thresholds of 10, 10, 20, 15, and 25 decibels in the 
right ear and 10, 10, 10, 15, and 20 decibels in the left ear 
at 500, 100, 2000, 3000, and 4000 Hertz.  The veteran denied 
frequent or severe headaches, history of head injury, back 
trouble of any sort, painful or trick shoulder, hearing loss, 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort in a report of medical history 
completed at that time.  

Following separation from active service, the veteran was 
treated for low back complaints in June 1982 by a private 
physician.  The report of treatment indicated that the 
veteran had sustained a lifting injury in February 1982, 
resulting in low back pain. The veteran was also noted to 
have sustained another industrial injury to his low back 
about two years earlier.  The report also noted complaints of 
depression and anxiety relating to his ability to find a job 
consistent with limitations imposed by his back problem.  X-
rays revealed mild degenerative changes at L3-L4 and L4-L5 
and moderate degenerative changes of the L5-S1 interspaces.  
After the evaluation, the diagnoses included lumbar strain by 
history and moderate degenerative changes after lifting.  
After a July 1982 hospitalization for back pain the diagnoses 
were low back strain and simple schizophrenia.  

Private medical records dated in May 1983 and October 1983 
reflect further treatment referable to the lumbar spine. 

In November 1983, the veteran underwent a private psychiatric 
evaluation.  At that time, it was reported that the veteran 
hurt his back in 1976 as a result of an industrial accident.  
Shortly thereafter he began psychiatric therapy.   In 1977 
the veteran was struck on the head by a box which caused him 
a neck strain.  A similar accident occurred the following 
year when he was struck on the head by a steel bar.  At the 
conclusion of the evaluation the diagnosis was dysthymic 
disorder.  

In June 1985, the veteran sustained another industrial-
related injury.  Specifically, private hospitalization 
reports dated in that month reflect complaints of head pain, 
neck pain and low back pain after he was struck on the head 
with an air hose, lost consciousness, and fell.  At discharge 
the impressions were cerebral concussion by history, 
contusion of the posterior scalp, acute cervical strain, and 
acute lumbar strain. Considerable subsequent treatment for 
these problems is indicated and relevant findings also 
included somatoform pain disorder and major depression.  

The pertinent evidence of record next shows that a private 
myelogram of the cervical and lumbar spines was taken in 
November 1985.  Those studies showed posterior spurs that 
created bars at C3-4 and C4-5 and disc degeneration at L4-5, 
L5-S1 and minimally at L3-4.  

A December 1985 letter written by a private physician noted 
that the veteran had been seen six months earlier for 
cervical strain, lumbosacral strain, and concussion.
Other private records dated in December 1985 and January 1986 
reflect treatment for low back pain.  The January 1986 record 
further reveals complaints of neck pain and right shoulder 
pain.  A March 1986 psychiatric report reflected a diagnosis 
of depression with anxiety.  An April 1986 report again noted 
neck and right shoulder complaints.  May 1986 records also 
reflect psychiatric treatment, and in fact the veteran was 
hospitalization for psychiatric symptoms that same month.  

The May 1986 private hospitalization records indicate that 
the veteran had been demonstrating increasingly agitated 
behavior which began after a work injury in which he 
sustained a blow to the head.  At the time of discharge, the 
diagnoses were depression with agitation and suicidal 
preoccupations subsequent to industrial accident, a passive 
dependent personality, and prior lumbar back strain and 
cervical pathology subsequent to industrial injury and 
possible concussion.  Other private records dated that same 
month also reflect diagnoses of simple schizophrenia 
associated with moderate to severe depressive components, 
somatization disorder, and personality disorder.

The record next reveals another psychiatric admission in June 
1986, at which times the diagnoses were depressive illness, 
some dependent personality traits, and an industrial injury 
of the cervical area.  

Further private records dated in August 1986 reflect 
treatment for pain in the neck, right shoulder and low back.  

A November 1986 private treatment record indicated diagnoses 
of status post strain of the lumbosacral spine, chronic low 
back pain without evidence of root problems, status post 
strain of the cervical spine, and muscle contraction type 
headaches.  

A January 1987 private treatment record indicated that the 
veteran was in good physical health until an industrial 
accident in June 1985.  Another January 1987 record reflected 
care for neck pain and headaches.  February 1987 records 
revealed complaints of neck pain, right shoulder pain, and 
low back pain.  

An April 1987 private psychiatric evaluation revealed 
pertinent diagnostic impressions of schizophrenic illness 
versus simple schizophrenia associated with major depressive 
symptomatology and personality disorder combing mixed 
characteristics.  

A March 1994 private treatment record showed complaints of 
neck pain and headaches.

Private clinical records reflect treatment in 1999-2000 for 
headaches, neck pain, and low back pain following a February 
1999 automobile accident.  In a December 2000 evaluation 
conducted for the Social Security Administration (SSA) it was 
noted that the veteran became depressed in response to pain 
and an inability to work.  It was noted that he currently had 
a diagnosis of major depression with psychotic features, in 
remission.

The post-service record next reveals that the veteran was 
afforded a VA audiologic examination in September 2003.  At 
that time, pure tone thresholds of 65, 65, 60, 75, and 55 
decibels in the right ear and 65, 60, 55, 75, and 65 decibels 
in the left ear were reported at 500, 1000, 2000, 3000, and 
4000 Hertz.  Speech recognition was 82 percent in the right 
ear and 80 percent in the left ear were noted.  It was noted 
that the veteran's hearing acuity was shown to be normal on 
his military enlistment and discharge examinations but had 
significantly worsened in the years since service.  The 
examiner found it unlikely that the current hearing loss was 
due to service but was rather due to other causes such as 
aging and illness.  

VA clinical records reflect treatment in the early 2000s for 
disorders that included migraine headaches, neck pain, and 
shoulder pain. 

                                               Law and 
Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006).

Specific to PTSD claims, service connection requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).  Where 
the evidence does not show that the veteran engaged in combat 
with the enemy, his uncorroborated testimony is insufficient 
to establish the stressor. Credible supporting evidence is 
required. 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).

Further relating to the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin. Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (2007) 

The above paragraph notwithstanding, VA's General Counsel has 
held that service connection can be granted for congenital 
abnormalities which are aggravated by service.  See 
VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexist claimants' military service; 
however, service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition].

Regarding service connection on a presumptive basis, where a 
veteran served continuously for ninety (90) days or more 
during a period of war and sensorineural hearing loss and 
arthritis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307, 
3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2007).


                                                 Legal 
Analysis 

The Board will first address, as a preliminary matter, 
whether any of the issues on appeal may be granted on a 
presumptive basis.  Here, the evidence reveals hearing loss 
and disc degenerative of the lumbar spine. Again, under 
38 C.F.R. § 3.309(a), organic disease of the nervous system, 
to include sensorineural hearing loss, and arthritis, are 
regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of hearing loss or lumbar arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Following a review of the pertinent evidence, as detailed 
previously, there is no support for a grant of service 
connection for any of the claimed disabilities on appeal.  
Indeed, regarding the veteran's head claim, to include 
headaches, it is noted that the service treatment records 
were silent as to any head injury or treatment for headaches.  
Moreover, the veteran specifically denied experiencing either 
on his examination prior to discharge in early 1972.   The 
record does show treatment for head injuries and headaches 
beginning in the 1980s following head injuries sustained in 
post-service work-related accidents.  

With respect to the low back, neck, shoulder and depression 
claims, the service medical records are devoid of any 
references to shoulder, low back, and cervical spine 
disabilities and no pertinent findings regarding the low 
back, cervical spine and shoulders were reported on the 
veteran's examination prior to service discharge. The post 
service medical records show quite clearly that each of these 
current disorders have their origins in injuries sustained in 
post-service industrial accidents.  

Again, the post-service evidence of low back pain is not 
shown until a decade following separation from active 
service.  Post-service treatment referable to headaches, neck 
pain and shoulder pain is not first shown until approximately 
13 years following separation from active service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, there is no explicit contention 
of continuing symptoms dating back to active service.  
Instead, the evidence indicates that the headache symptoms, 
as well as the low back, neck and right shoulder complaints 
arose as a result of the veteran's post-service industrial 
injuries.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  Moreover, the record does not contain any 
competent evidence associating with service any headache 
disability or other pathology involving the veteran's head 
with service.  Similarly, the competent evidence posits no 
relationship between the current low back, neck and right 
shoulder disabilities and active service.  Accordingly, there 
is no basis for a grant of service connection for these 
disabilities.

The veteran himself believes that his current bilateral 
headaches, and disabilities of the low back, neck, and 
shoulders are causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Regarding the claim for service connection for hearing loss, 
the Board notes that the veteran's hearing was found to be 
within normal limits during service and the record contains 
no evidence of a hearing loss that meets the degree of 
severity necessary for service connection under 38 C.F.R. 
§ 3.385 until a VA examination conducted in 2003, more than 
30 years after service.  Moreover the record is devoid of any 
competent evidence demonstrating any relationship between the 
veteran's current hearing loss and service. In fact, such a 
relationship was specifically denied by the VA audiologist 
who conducted the 2003 evaluation of the veteran's hearing 
alluded to above.  Accordingly, an award of service 
connection is not warranted.  

In regard to the veteran's claim for service connection for 
PTSD, the evidence of record, as detailed earlier, does not 
demonstrate a current diagnosis for this disability.  Thus, 
the claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran is also seeking service connection for major 
depression.  While the service medical records show mental 
treatment, this was diagnosed as a personality disorder.  
Furthermore, the post service record does not show a 
diagnosis of major depression until a hospitalization in June 
1985, more than 13 years after service discharge.  Continuity 
of symptomatology is not established through the veteran's 
statements here and there is no competent evidence that in 
any way associates the current diagnosis of major depression 
with service.  Since that is the case, service connection for 
major depression must be denied.

As noted above, the veteran was diagnosed with a personality 
disorder during his period of active duty and subsequently.  
Again, a personality disorder is a developmental abnormality 
and not a disease or injury for which service connection may 
be granted.  Moreover, there is no competent evidence showing 
that such developmental disease was aggravated during active 
service.  Instead, the evidence shows no treatment following 
service until the mi-1980s, when the veteran sustained 
physical injuries in workplace accidents.  Thus, the evidence 
indicates that any aggravation of a preexisting developmental 
condition was attributable to the post-service accidents and 
not to the veteran's active service.  For these reasons, 
service connection for a personality disorder is clearly not 
warranted.  

In sum, there is no basis for a grant of service connection 
for any of the claimed disabilities.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss is denied.  

Service connection for headaches claimed as a head condition 
is denied.  

Service connection for hearing loss is denied.  

Service connection for low back disability is denied.  

Service connection for cervical spine disability is denied.

Service connection for shoulder is denied. 

Service connection for a personality disorder is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


